 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   LAWRENCE EARL,                                           Case No.: 2:19-cv-01463-JAD-EJY
 5                    Plaintiff,
                                                                     AMENDED ORDER
 6           v.
 7   CITY OF LAS VEGAS DETENTION
     CENTER, et al.,
 8
                      Defendants.
 9

10          On October 21, 2019, this Court entered an Order granting Plaintiff’s in forma pauperis
11   application, screening Plaintiff’s Complaint, ordering claims against the City of Las Vegas, the Las
12   Vegas Metropolitan Police Department, and John Doe LVMPD officers, in their official capacities,
13   DISMISSED without prejudice with leave to amend. The Court further ordered that Plaintiff’s
14   claims for money damages against the John Doe LVMPD officers, in their individual capacities, for
15   violation of Plaintiff’s Fourth Amendment rights based on an alleged unreasonable seizure of his
16   person, the unreasonable search of his home, and his unreasonable arrest to proceed.
17          The Court further ordered LVMPD to enter a limited notice of appearance for the sole
18   purpose of providing responses to pre-service discovery directed solely at the identities of the John
19   Doe officers involved in the stop, searches, and arrest described above, within 15 days of the date of
20   the date of the October Order. No appearance by LVMPD has occurred as of this date.
21          Therefore,
22          IT IS HEREBY ORDER that
23                •   The Clerk of Court is directed to:
24                       o Issue a summons for Defendants LVMPD and deliver it to the U.S. Marshal
                           for service;
25
                         o Send to Plaintiff one USM-285 form together with a copy of this Amended
26                         Order for his records;
27
                         o Send a copy of Plaintiff’s Complaint (ECF No. 1-1) and a copy of this order
28                         to the U.S. Marshal for service on the LVMPD.

                                                      1
 1          IT IS FURTHER ORDERED that Plaintiff has until December 20, 2019, to send to the

 2   U.S. Marshal the completed USM-285 form with the relevant information as to LVMPD.

 3          IT IS FURTHER ORDERED that the U.S. Marshal shall attempt to effect service within

 4   fifteen (15) days of the date he receives Plaintiff’s USM-285.

 5          IT IS FURTHER ORDERED that Plaintiff shall have 20 days from the date the U.S.

 6   Marshall returns to Plaintiff a copy of the USM-285 forms, showing whether service has been

 7   accomplished on LVMPD, to file a notice with the Court stating whether LVMPD was served. If

 8   service on LVMPD did not occur and Plaintiff wishes to have service attempted on LVMPD again,

 9   Plaintiff must file a motion that specifies that desire and, to the extent available, more-detailed

10   information for LVMPD, and details the manner of service that should be attempted.

11          IT IS FURTHER ORDERED that Plaintiff must send a request for identities of the John Doe

12   officers to the LVMPD within 45 days of the date upon which the LVMPD is served.

13          IT IS FURTHER ORDERED that if Plaintiff chooses to do so, he shall file an amended

14   complaint within 30 days of receipt of the identities of the John Doe Defendants replacing John Doe

15   with the names provided.     To the extent Plaintiff believes additional unidentified John Doe

16   defendants remain unnamed, Plaintiff may continue to plead against such individuals as John Doe.

17   Plaintiff is further permitted to amend his Complaint to attempt to assert claims dismissed without

18   prejudice.

19          IT IS FURTHER ORDERED that if Plaintiff fails to file an amended complaint identifying

20   the John Doe Defendants or otherwise amending his Complaint to state a claim as directed above,

21   this matter may be dismissed by the Court.

22          DATED THIS 18th day of November, 2019.

23

24

25                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                    2
